                     Case 1:18-cr-02672-WJ Document 157 Filed 03/09/20 Page 1 of 3

AO l99A (Rev. l2ll 1) Order Setting Conditions of Release                                                       Pagelof    3      Pug.,



                                        UNrrBo Srerns Drsrnrcr CouRTIJIqo _,fJ!fn
                                                              District of New Mexico                     ^ibi,ti,l+tT.?,,ilil?[?Bf ,
                                                                                                                  ttAR   0g    Z0Z0
                    United States of America
                                   v.

                        Kevin Garcia-Salas                                          case   No        ,r-rurllf*n*.!E**i           r;n:f?,s
                                                                                                "*
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

                  IT IS ORDERED that the defendant's release is subject to these conditions:

(t)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample                  if it is authorizedby 42 U.S.C. $ 14l35a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, ifconvicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                         as directed
                                                                                            Place




                                                                          Date and Time


      If blank, defendant will be notified of next appearance.

(s)   The defendant must sign an Appearance Bond,                 if ordered.
                                Case 1:18-cr-02672-WJ Document 157 Filed 03/09/20 Page 2 of 3

AO 1998 (Rev.03/2020) Additional Conditions ofRelease                                                                                            Page   _of    _Pages
                                                            ADDITIONAL CONDITIONS OF RELEASE
      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) (6)             The defendant is placed in the custody of:
                    Person or organization
                    Address (only ifabove is an organization)
                    City and state                                                                                         Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c)           notiff   the court immediately
ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                                  Signed
                                                                                                               Custodian
(x)       (7)       The defendant must:
      (x)           (a) submit to supervision by and report for supervision to the          United States Pretrial/Probation Services
                        telephone number                          , no later than
      (x)           (b) continue or actively seek employment.
      ()            (c) continue or stalt an education program
      ()            (d) surrenderany passport to:
      ()            (e)   not obtain   a   passport or other intemational travel document.
      (x)           (f)   abide by the     following restrictions on personal association, residence, or   travel: Valencia and Bernalillo Counties
                          unless prior approval is given by United States Pretrial/Probation Services
      ()            (g)   avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                          including:

      (x ) (h)            get medical or psychiatric     treatment:       as directed bV United States Pretrial/Probation Services

      (         )   (i) retum to custody each                                      o'clock after being released at                    o'clock for employment, schooling,
                        or the following pulposes:

      (         ) O       maintain residence at a halfiray house or community corrections center, as the pretrial services office or supervising offrcer considers
                          necessary.
      (x        ) (k) not possess a firearm, destructive device, or other weapon.
      (x        ) (l) not use alcohol ( X ) at all (       ) excessively.
      (x        ) (m) not use or unlawfully possess a narcotic drug or other controlled substances           defined in 2l U.S.C. $ 802, unless prescribed by a licensed
                          medical practitioner.
      (x        ) (n)     submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                          frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                          substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited
                          substance screening or testing.
      (   x)        (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                        supervising officer.
      (   x)        (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                          (   ) (D Curfew. You are restricted to your residence every day          (    ) from               to           _,or           )as   (
                                      directed by the pretrial services office or supervising officer; or
                        ( X ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                      substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obligations; or other activities
                                      approved in advance by the pretrial services offrce or supervising officer; or
                          (   ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.


      (x) (q)             submit to location monitoring as directed and comply       with    Ordered Technology:
                          alloftheprogramrequirementsandinstructionsprovided.               ( X)GPS( X )RadioFrequency( )Supervisingofficerdiscretion
                          (   X)Youmustpayallorpartofthecostoftheprogrambasedonyourabilitytopayasdeterminedbythepretrialservicesoffice
                                 or supervising officer.
      (x)           (r)   report as soon as possible, to the pretrial services office or supervising officer, every contact   with law enforcement personnel, including
                          arrests, questioning, or traffic stops.
      (x)           1s; Released on own recognizance but must reside with sister; Zero tolerance; Notifv USPTS of chanqe of address
                        Alcohol monitoring; All previously imposed conditions remain in effect; Technology at discretion of USPTS
                    Case 1:18-cr-02672-WJ Document 157 Filed 03/09/20 Page 3 of 3

AO l99C (Rev.09i08) Advice ofPenalties                                                                           Page   3of3            Pages

                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your alrest, a
revocation of your release, an order of detention, a forfeifure of any bond, and a prosecution for contempt of court and could result in
imprisonment, a hne, or both,
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to; obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serye a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than frve years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                       Albuquerque, New Mexico
                                                                                                City and State




                                              Directions to the United States Marshal

  { ) The defendant      is ORDERED released after processing.
     ;   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
         the appropriate judge at the time and place specified.



Date:              31912020



                                                                       Laura Fashing, United States Magistrate Judge
                                                                                         Printed name and title




                     DISTRIBUTION: COURT         DEFENDANT       PRETRIAL   SERVICE      U.S.   ATTORNEY         U.S. MARSHAL
